United States District Court ` FE §,,, § D

EASTERN DISTRICT OF CALIFORNIA
UCT 2 11 Z[]ll]

C.LERK U S D|STR|CT COURT
EASTERN DiSTFllCT OF CAL|FUHNIA

BY

 

DEPUWY CLEFLK

Case No. 1:15-CR-00207-02-AWI-BAM

United States of America
vs.
Juan Alberto Gomez

\._/\_J\._/\_J`\._/

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Juan Alberto Gomez , have discussed with Margarita Zepeda , Pretrial Services
Officer, modifications of my release conditions as follows:

 

The condition requiring the defendant to be placed in the custody of his girlfriend, Nicole Navarro, is removed.

"L_..

All other conditions not in conflict with this order shall remain in full force and effect

I consent to this modification of my release conditions and agree to abide by this modification

/J
//7//§ Signature of Pretrial S§% /¢://_?-/w

.:,.,/-/L Dace Date
= evie -jé'?the conditions and concur that this modification ls appropriate.

_L¢LLJI¢&_

Signature of AssistantA; U\.ll S. Attomey Date

     

 

I have reviewed the conditions with my client and concur that this modification is appropriate

M¢\Z_M?%°__ /@ /2 ‘f/'/ Y
Signature of efense Co se Date /

ORDER OF THE COURT

|E The above modification of conditions of release is ordered, to be ' ` .
. . . . . o
g The above modlficatlon of condltlons of release ls not ordered.

'f\/- Wt§i 10/-).1//12

Judi§al ofa¢er signature Dace_" l

 

 

 

l l

 

cc: U.S. Attorney’s Office, Defense Counsel, Pretrial Services

 

